 


109 HR 4541 IH: Clean Lakes, Estuaries, and Rivers Act of 2005
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4541 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Oberstar (for himself, Mr. Filner, Mr. Van Hollen, Mr. McDermott, Mr. Grijalva, Mr. Owens, Mr. Kildee, Mr. Sabo, Mr. McGovern, Mr. Sanders, Mr. Israel, Mr. Evans, Mr. Lewis of Georgia, Ms. McCollum of Minnesota, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to improve the quality of the waters of the United States in an equitable manner. 
 
 
1.Short title This Act may be cited as the Clean Lakes, Estuaries, and Rivers Act of 2005. 
2.FindingsCongress finds the following: 
(1)Polluted runoff from precipitation events is the greatest remaining impediment to the Nation in meeting the Clean Water Act objective of restoring and maintaining the chemical, physical, and biological integrity of the Nation’s waters. 
(2)The rate of sediment runoff from construction sites is typically 10 to 20 times greater than the rate from agricultural lands and 1,000 to 2,000 times greater than the rate from forest lands. 
(3)During a short period of time, construction activities can contribute more sediment to streams than would otherwise be deposited over several decades, causing physical and biological harm to the Nation’s waters. 
(4)Siltation is the second leading cause of water quality impairment in rivers and streams. 
(5)Siltation is the third leading cause of water quality impairment in lakes. 
(6)Siltation is the leading cause of degraded wetland integrity. 
(7)Silt robs water bodies of sunlight, killing grasses and burying the benthic community. 
(8)States are developing and implementing total maximum daily loads for pollutants that impair water quality, and exempting entire classes of pollution sources from permitting requirements for stormwater discharges will place an inequitable burden on other sources of siltation. 
(9)Exempting up to 30,000 oil and gas construction sites annually from permitting requirements for stormwater discharges will harm human health and the environment and impair the ability of States to address the single largest source of water quality impairment. 
3.RepealSection 502(24) of the Federal Water Pollution Control Act (33 U.S.C. 1362(24)), relating to the definition of oil and gas exploration, is repealed. 
 
